Exhibit 10.2
AMENDMENT NO. 5 TO STOCKHOLDERS AGREEMENT
     THIS AMENDMENT NO. 5 TO STOCKHOLDERS AGREEMENT is entered into effective
this 13th day of February, 2009 (this “Amendment No. 5”), by and among
Cardiovascular Systems, Inc., a Minnesota Corporation (the “Company”) and the
Holders and Investors signatory hereto.
RECITALS
     WHEREAS, this Amendment No. 5 amends the Stockholders Agreement, dated
July 19, 2006 (the "Stockholders Agreement”), by and between the Company and the
“Holders,” “Investors,” and “Section 5 Holders” set forth on Schedule I thereto,
as amended by that certain Amendment No. 1 to Stockholders Agreement, dated
October 3, 2006, by and between the Company, ITX International Equity Corp. and
the Holders and Investors signatory thereto; that certain Amendment No. 2 to
Stockholders Agreement, dated September 19, 2007, by and between the Company,
the Series A-1 Convertible Preferred Stockholders and the Holders and Investors
signatory thereto; that certain Amendment No. 3 to Stockholders Agreement, dated
December 17, 2007, by and between the Company, the Series B Convertible
Preferred Stockholders and the Holders and Investors signatory thereto; and that
certain Amendment No. 4 to Stockholders Agreement, dated September 12, 2008, by
and between the Company, Silicon Valley Bank and the Holders and Investors
signatory thereto;
     WHEREAS, the Company filed a Form 10 registration statement with the U.S.
Securities Exchange Commission (“SEC”) on October 28, 2008 and such registration
statement became effective on December 29, 2008;
     WHEREAS, upon the effectiveness of the registration statement, the Company
became subject to the SEC periodic reporting requirements and has a class of
equity securities registered under Section 12 of the Securities Exchange Act of
1934, as amended;
     WHEREAS the existence of the Stockholders Agreement triggers certain SEC
reporting requirements on behalf of the parties thereto and the parties hereto
wish to facilitate the making of any such reports;
     WHEREAS, Holders executing this Amendment No. 5 hold a majority of the
Shares subject to the Stockholders Agreement; and
     WHEREAS, Investors executing this Amendment No. 5 hold a majority in
interest of the shares of Common Stock issued or issuable to the Investors.
     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment No. 5, the sufficiency of which is hereby
acknowledged, the parties hereto agree as set forth below:

1



--------------------------------------------------------------------------------



 



1.   Capitalized terms not defined herein shall have the meanings ascribed to
them in the Stockholders Agreement.

     2. The following is added as Section 24 to the Stockholders Agreement:
“Investors’ Representatives. David L. Martin and Laurence L. Betterley, acting
together or individually, are hereby appointed the representatives of the
Investors and Holders, with full power to execute and file with the SEC and any
stock exchange or similar authority, for and on behalf of the Investors and
Holders in any and all capacities, any and all reports required to be filed
under Section 13 of the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder by such Investors and Holders as a group as a
consequence of their being parties to the Stockholders Agreement, including,
without limitation, reports on Schedule 13D or Schedule 13G, and any and all
amendments to such reports, with all exhibits and any other forms or documents
as may be necessary in connection with the filing of such reports with the SEC
and any stock exchange or similar authority, granting unto said representatives
full power and authority to do and perform any and all acts for and on behalf of
the Investors and Holders which may be necessary or desirable to complete, as
fully as the Investors and Holders might or could do in person. This appointment
shall expire automatically upon the closing of the Company’s merger with
Responder Merger Sub, Inc., a wholly-owned subsidiary of Replidyne, Inc. The
representatives shall provide Maverick a reasonable opportunity to review and
comment upon such Schedule 13D or Schedule 13G and each amendment thereto prior
to filing.”

3.   This Amendment No. 5 may be executed in any number of original or facsimile
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. Any counterpart or other signature to this Amendment No. 5 that is
delivered by facsimile shall be deemed for all purposes as constituting good and
valid execution and delivery by such party of this Amendment No. 5.

4.   Except as set forth herein, all other terms and conditions of the
Stockholders Agreement remain the same.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 5
to Stockholders Agreement effective the date first written above.

            COMPANY

CARDIOVASCULAR SYSTEMS, INC.
      By:   /s/ Laurence Betterley         Name:   Laurence Betterley       
Title:   Chief Financial Officer     



 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 5
to Stockholders Agreement effective the date first written above.

                  HOLDERS    
 
                /s/ Gary M. Petrucci                   Gary M. Petrucci    
 
                /s/ Michael J. Kallok                   Michael J. Kallok    
 
                GDN HOLDINGS, LLC    
 
           
 
  By:   /s/ Glen D. Nelson    
 
           
 
      Name: Glen D. Nelson    
 
      Title: Member    
 
                GEOFFREY O. HARTZLER REV TRUST DTD 1/8/97, AS AMENDED    
 
           
 
  By:   /s/ Geoffrey O. Hartlzer    
 
           
 
      Name: Geoffrey O. Hartzler    
 
      Title: Trustee    
 
                /s/ Geoffrey O. Hartlzer                   Geoffrey O. Hartzler
   
 
                /s/ Roger J. Howe                   Roger J. Howe, Ph. D.    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 5
to Stockholders Agreement effective the date first written above.

                  INVESTORS    
 
                EASTON HUNT CAPITAL PARTNERS, L.P.    
 
           
 
  By:   EHC GP, L.P. its General Partner    
 
  By:   EHC GP, Inc., its General Partner    
 
           
 
  By:   /s/ Richard P. Schneider    
 
           
 
      Name: Richard P. Schneider    
 
      Title: Vice President & Secretary    
 
                EASTON CAPITAL PARTNERS, LP    
 
           
 
  By:   ECP GP, LLC    
 
  By:   ECP GP, Inc., its Manager    
 
           
 
  By:   /s/ Richard P. Schneider    
 
           
 
      Name: Richard P. Schneider    
 
      Title: Vice President & Secretary    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 5
to Stockholders Agreement effective the date first written above.

                  INVESTORS    
 
                MAVERICK FUND, L.D.C.    
 
           
 
  By:   Maverick Capital, Ltd.    
 
      Its Investment Advisor    
 
           
 
  By:   /s/ John T. McCafferty    
 
           
 
      Name: John T. McCafferty    
 
      Title: Limited Partner and General Counsel    
 
                MAVERICK FUND USA, LTD.    
 
           
 
  By:   Maverick Capital, Ltd.    
 
      Its Investment Advisor    
 
           
 
  By:   /s/ John T. McCafferty    
 
           
 
      Name: John T. McCafferty    
 
      Title: Limited Partner and General Counsel    
 
                MAVERICK FUND II, LTD.    
 
           
 
  By:   Maverick Capital, Ltd.    
 
      Its Investment Advisor    
 
           
 
  By:   /s/ John T. McCafferty    
 
           
 
      Name: John T. McCafferty    
 
      Title: Limited Partner and General Counsel    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 5
to Stockholders Agreement effective the date first written above.

            INVESTORS

MITSUI & CO. VENTURE PARTNERS II, L.P.
      By:   Mitsui & Co. Venture Partners, Inc.         Its General Partner     
                By:   /s/ Taro Inaba         Name:   Taro Inaba        Title:  
President & CEO   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 5
to Stockholders Agreement effective the date first written above.

            INVESTORS

ITX INTERNATIONAL EQUITY CORP.
      By:   /s/ Takehito Jimbo         Name:   Takehito Jimbo        Title:  
President & CEO   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 5
to Stockholders Agreement effective the date first written above.

            INVESTORS

WHITEBOX HEDGED HIGH YIELD PARTNERS, LP
      By:   /s/ Jonathan Wood         Name:   Jonathan Wood        Title:  
Director & COO        WHITEBOX COMBINED PARTNERS, LP
      By:   /s/ Jonathan Wood         Name:   Jonathan Wood        Title:  
Director & COO     

 